 Case 2:21-cv-00067-Z Document 54 Filed 06/08/21                   Page 1 of 5 PageID 1135



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

                                                   §
THE STATE OF TEXAS and                             §
                                                   §
THE STATE OF MISSOURI,                             §
                                                   §
         Plaintiffs,                               §    Case No. 2:21-cv-00067-Z
                                                   §
v.                                                 §
                                                   §
JOSEPH R. BIDEN, JR., in his official              §
capacity as President of the United States         §
of America, et al.,                                §
                                                   §
         Defendants.                               §

                           APPENDIX IN SUPPORT OF PLAINTIFFS’
                          MOTION FOR PRELIMINARY INJUNCTION

Exhibit                                   Description                                Page(s)

     A        Declaration of Wyatt Suling                                          App.001–007

          A-1          Assessment of the Migrant Protection Protocols (MPP)        App.008–018

          A-2          Department of Homeland Security’s Press Release dated       App.019–022
                       December 20, 2018

          A-3          Memorandum of Secretary Kirstjen M. Nielsen dated           App.023–027
                       January 25, 2019

          A-4          MPP Guiding Principles                                      App.028–030

          A-5          Memorandum of Acting Secretary David Pekoske dated          App.031–032
                       January 20, 2021

          A-6          Department of Homeland Security’s Press Release dated       App.033–039
                       March 16, 2021

          A-7          Fox News Article dated March 31, 2021: “Border Patrol       App.040–055
                       official expects more than 1 million migrant encounters
                       this year”
Case 2:21-cv-00067-Z Document 54 Filed 06/08/21            Page 2 of 5 PageID 1136



     A-8     U.S. Customs and Border Protection Encounters:              App.056–078
             Southwest Land Border Encounters for Fiscal Year 2021

     A-9     Associated Press Article dated April 1, 2021: “Migrants     App.079–092
             freed without court notice – sometimes no paperwork”

     A-10    NPR Article dated March 23, 2021: “Ex-DHS Chief Says        App.093–102
             Biden Was Warned About Dismantling Trump’s Border
             Policies”

     A-11    New York Times Article dated April 1, 2021: “The Real       App.103–110
             Reason for the Border Crisis”

     A-12    New York Times Article dated March 3, 2019: “You            App.111–116
             Have to Pay With Your Body”

     A-13    Human Trafficking by the Numbers: The Initial               App.117–227
             Benchmark of Prevalence and Economic Impact for
             Texas

     A-14    Migrant Protection Protocols Update                         App.228–237

     A-15    Polaris Project’s publication:, “The Latino Face of         App.238–248
             Human Trafficking and Exploitation in the United States”

     A-16    83 Fed. Reg. 55,934-55,935 (Nov. 9, 2018)                   App.249–269

     A-17    Executive Office for Immigration Review Adjudication        App.270–271
             Statistics: Credible Fear and Asylum Process: Fiscal Year
             (FY) 2008 – FY 2019

     A-18    Transactional Access Records Clearinghouse (TRAC)           App.272–273
             Immigration: Immigration Court Backlog Tool

     A-19    Missouri Department of Elementary and Secondary             App.274–275
             Education: State Report Card – 2020 Data

     A-20    Migration Policy Institute, Profile of the Unauthorized     App.276–282
             Population: Missouri

     A-21    Pew Research Center: U.S. unauthorized immigrant            App.283–287
             population estimates by state, 2016

     A-22    Transactional Access Records Clearinghouse (TRAC)           App.288–296
             publication: Now Over 8,000 MPP Cases Transferred
             Into United States Under Biden


                                         2
Case 2:21-cv-00067-Z Document 54 Filed 06/08/21           Page 3 of 5 PageID 1137



 B      Declaration of Ryan D. Walters                                   App.297–299

      B-1     U.S. Dept. of Homeland Security Migrant Protection         App.300–305
              Protocols Website

      B-2     Assessment of the Migrant Protection Protocols (Oct. 28,   App.306–316
              2019)

      B-3     Memorandum of Understanding Between Texas and DHS          App.317–326

      B-4     U.S. Customs and Border Protection Custody and             App.327–333
              Transfer Statistics FY2021

      B-5     U.S. Citizenship and Immigration Services Description of   App.334–345
              Parole

      B-6     2.2.2021 DHS letter to Texas                               App.346–348

      B-7     DPS Texas Criminal Illegal Alien Data                      App.349–357

      B-8     U.S. Census Bureau Table – Geographic Mobility by          App.358–370
              Citizenship Status

      B-9     Foreign-Born Population in Texas                           App.371–386

      B-10    Gone to Texas                                              App.387–388

 C      Declaration of Mark Morgan                                       App.389–400

 D      Declaration of Alison Phillips                                   App.401–413

 E      Declaration of Cara Pierce                                       App.414–423

 F      Declaration of Sheri Gipson                                      App.424–429

      F-1     Verifying Lawful Presence                                  App.430–437

 G      Declaration of Leonardo R. Lopez                                 App.438–442

      G-1     U.S. Health and Human Services Office of Refugee           App.443–447
              Resettlement

 H      Declaration of Lisa Kalakanis                                    App.448–453

      H-1     Estimating the Percent of Undocumented Clients             App.454–457

  I     Declaration of Rebecca Waltz                                     App.458–461

                                           3
  Case 2:21-cv-00067-Z Document 54 Filed 06/08/21              Page 4 of 5 PageID 1138



     J       Second Declaration of Ryan D. Walters                                App.462-464

          J-1        Memorandum of Secretary Alejandro N. Mayorkas dated          App.465-472
                     June 1, 2021




Date: June 8, 2021                         Respectfully submitted.

ERIC S. SCHMITT                            KEN PAXTON
Attorney General of Missouri               Attorney General of Texas

/S/ D. JOHN SAUER                          BRENT WEBSTER
D. JOHN SAUER, #58720MO*                   First Assistant Attorney General
Solicitor General
                                           JUDD E. STONE II
JESUS A. OSETE, #69267MO*                  Solicitor General
Deputy Solicitor General                   Texas Bar No. 24076720

OFFICE OF THE ATTORNEY GENERAL             PATRICK K. SWEETEN
Supreme Court Building                     Deputy Attorney General for Special Litigation
207 West High Street                       Texas Bar No. 00798537
P.O. Box 899
Jefferson City, Missouri 65102             /s/ William T. Thompson
Tel. (573) 751-8870                        WILLIAM T. THOMPSON
Fax (573) 751-0774                         Deputy Chief, Special Litigation Unit
John.Sauer@ago.mo.gov                      Attorney-in-Charge
                                           Texas Bar No. 24088531
Counsel for Plaintiff State of Missouri
                                           RYAN D. WALTERS
*Admitted pro hac vice                     Special Counsel
                                           Texas Bar No. 24105085

                                           OFFICE OF THE ATTORNEY GENERAL
                                           SPECIAL LITIGATION UNIT
                                           P.O. Box 12548 (MC-009)
                                           Austin, Texas 78711-2548
                                           Tel.: (512) 463-2100
                                           Fax: (512) 457-4410
                                           patrick.sweeten@oag.texas.gov
                                           will.thompson@oag.texas.gov
                                           ryan.walters@oag.texas.gov

                                           Counsel for Plaintiff State of Texas



                                              4
  Case 2:21-cv-00067-Z Document 54 Filed 06/08/21                  Page 5 of 5 PageID 1139




                                   CERTIFICATE OF SERVICE

       I certify that on June 8, 2021, a true and accurate copy of the foregoing document was filed

electronically (via CM/ECF) and served on all counsel of record.

                                                            /s/ William T. Thompson
                                                            William T. Thompson




                                                5
